 


109 HR 2509 IH: Anacostia Watershed Initiative Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2509 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Ms. Norton (for herself, Mr. Moran of Virginia, Mr. Tom Davis of Virginia, Mr. Grijalva, Mr. Wynn, Mr. Van Hollen, Mr. Brady of Pennsylvania, and Mr. Markey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act and the Water Resources Development Act of 1992 to provide for the restoration, protection, and enhancement of the environmental integrity and social and economic benefits of the Anacostia Watershed in the State of Maryland and the District of Columbia. 
 
 
1.Short titleThis Act may be cited as the Anacostia Watershed Initiative Act of 2005. 
2.FindingsCongress finds that— 
(1)the Anacostia Watershed encompasses 176 square miles in the State of Maryland and the District of Columbia; 
(2)the Anacostia Watershed— 
(A)features the Anacostia River and its tributaries; and 
(B)has the potential to provide great ecological, biodiversity, recreational, social, and economic benefits to— 
(i)the District of Columbia; 
(ii)the State of Maryland; 
(iii)the State of Virginia; and 
(iv)the United States as a whole; 
(3)the Anacostia Watershed provides habitat for the bald eagle, a species that— 
(A)is a symbol of the United States; and 
(B)is listed as a threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(4)the Anacostia Watershed is 1 of the most densely populated watersheds within the Chesapeake Bay drainage basin; 
(5)because of its location in the Nation’s Capital, the Anacostia River— 
(A)has special significance; and 
(B)should be a national model of urban river restoration and stewardship; 
(6)the Federal Government owns and manages approximately 70 percent of the Anacostia River waterfront land in the District of Columbia; 
(7)the Anacostia Watershed is— 
(A)a degraded urban ecosystem; and 
(B)1 of 3 toxic regions of concern in the Chesapeake Bay region; 
(8)the natural ecology and nationally significant biodiversity of the Anacostia Watershed are under stress because— 
(A)more than 300 years of farming, mining, industrial development, and urban sprawl have damaged the ecological health and hydrological function of the Anacostia Watershed; and 
(B)the Anacostia River and its tributaries have been, and continue to be, adversely impacted by— 
(i)discharges of combined sewer overflows; 
(ii)channelization; 
(iii)toxic pollution; 
(iv)forest and wetland habitat loss; 
(v)erosion; 
(vi)sedimentation; 
(vii)flooding; and 
(viii)uncontrolled stormwater run-off that comprises 75 to 90 percent of total pollutant loads; 
(C)water quality has been severely and chronically degraded as a result of activities described in subparagraph (B); 
(D)populations of anadromous fish species have been dramatically reduced by man-made barriers that interfere with spawning activities; 
(E)invasive species are adversely altering the ecological balance in the Anacostia Watershed; and 
(F)bacteria and other pathogens from combined sewer systems and urban runoff (including the combined sewer system of the District, which was constructed by the Federal Government more than 100 years ago) and toxics-laden stormwater discharges from the State of Maryland and the District, have precluded safe swimming, fish consumption, and numerous other types of recreation in the Anacostia River for decades; 
(9)the deteriorated Anacostia River diminishes the quality of life for all residents in the Anacostia Watershed, especially those individuals who reside east of the river in the economically distressed neighborhoods of the District; 
(10)Federal, State, District, and regional agencies, local governments, nonprofit organizations, and dedicated private citizens have been working for many years to restore and protect the Anacostia Watershed; 
(11)in 2001, the Mayor of the District, the Governor of the State of Maryland, and the county executives of Prince George’s County and Montgomery County, Maryland, entered into the Anacostia Watershed Restoration Agreement, which established goals and timeframes for restoring the ecological integrity of the Anacostia Watershed; 
(12)despite progress in restoration efforts and growing interest in the environmental condition of the Anacostia Watershed, research, restoration, and protection activities relating to the Anacostia Watershed remain under funded and in some cases uncoordinated; 
(13)restoration and protection of the Anacostia Watershed are central to the ecological, recreational, social, and economic sustainability of the Anacostia Region; 
(14)the environmental and recreational attributes of the Anacostia Watershed could attract visitors to the Anacostia Region; 
(15)in recognition of local efforts and to secure the Anacostia Watershed as an ecological, economic, and recreational resource for the Washington metropolitan area and the United States, a comprehensive environmental protection, restoration, and resource management plan for the Anacostia Watershed should be developed and implemented; 
(16)a comprehensive action plan should be developed and implemented with the input, participation, and cooperation of interested stakeholders, with special consideration given to the input and undertakings of the Anacostia Watershed Restoration Committee; 
(17)the comprehensive action plan referred to in paragraph (16) should not be inconsistent with and promote implementation of a federally-approved combined sewer long-term control plan; and 
(18)the Water and Sewer Authority of the District has developed a long term control plan for combined sewer overflows designed to significantly reduce discharges from the combined sewer system into the Anacostia River through the construction of an Anacostia storage tunnel and other sewer system improvements. 
3.Anacostia Watershed restoration InitiativeTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended— 
(1)by redesignating section 121 the second place it appears, as section 122; and 
(2)by adding after section 122 (as redesignated by paragraph (1)) the following: 
 
123.Anacostia Watershed restoration Initiative 
(a)DefinitionsIn this section: 
(1)Anacostia Watershed 
(A)In generalThe term Anacostia Watershed means the 176 square miles (456 square kilometers) of land and water in the State of Maryland and the District of Columbia that— 
(i)approximately mirrors the boundary between Montgomery County and Prince George’s County, Maryland; and 
(ii)converges with the Potomac River near the southern tip of the District. 
(B)InclusionsThe term Anacostia Watershed includes— 
(i)the tidal Anacostia River; 
(ii)the northwest branch, northeast branch, contributing tributaries, and tidal drainage areas of the Anacostia River; and 
(iii)the Anacostia Park managed by the National Park Service. 
(2)Anacostia Watershed AgreementThe term Anacostia Watershed Agreement means the agreement entered into by the Mayor of the District, the Governor of the State of Maryland, and the county executives in 2001. 
(3)Anacostia Watershed Restoration CommitteeThe term Anacostia Watershed Restoration Committee means the organization that— 
(A)was established in 1987 to oversee and coordinate the regional restoration effort for, to enhance awareness of, and to expand communication regarding the Anacostia Watershed; and 
(B)is comprised of representatives of— 
(i)the District; 
(ii)the State of Maryland; 
(iii)Montgomery County, Maryland; 
(iv)Prince George’s County, Maryland; 
(v)the United States Army Corps of Engineers; 
(vi)the Environmental Protection Agency; and 
(vii)the National Park Service. 
(4)Combined sewer overflowThe term combined sewer overflow means the mixture of stormwater and sanitary waste that is discharged directly into the Anacostia River during periods of significant rainfall once the capacity of the Combined Sewer System is exceeded. 
(5)Combined Sewer SystemThe term combined sewer system means the wastewater collection system serving approximately 12,955 acres of the Anacostia River, Rock Creek, and Potomac River drainage areas within the District that conveys sanitary sewage and stormwater into a single piping system. 
(6)Comprehensive Action PlanThe term Comprehensive Action Plan means the Comprehensive Action Plan required to be developed and implemented under subsection (d). 
(7)CouncilThe term Council means the Anacostia Watershed Council established by subsection (c)(1). 
(8)County executiveThe term County Executive means the county executive of Prince George’s County or Montgomery County, Maryland, whichever is applicable. 
(9)DistrictThe term District means the District of Columbia. 
(10)InitiativeThe term Initiative means the Anacostia Watershed Initiative established by subsection (b)(1). 
(11)StateUnless otherwise specified, the term State means the State of Maryland. 
(12)Washington metropolitan area 
(A)In generalThe term Washington metropolitan area means the area in the region of the capital of the United States surrounding the Anacostia Watershed. 
(B)InclusionsThe term Washington metropolitan area includes— 
(i)the District of Columbia; and 
(ii)portions of the States of Maryland and Virginia surrounding the Anacostia Watershed. 
(b)Anacostia Watershed restoration Initiative 
(1)EstablishmentThere is established a program within the Environmental Protection Agency to be known as the Anacostia Watershed Restoration Initiative. 
(2)PurposesThe purposes of the Initiative are— 
(A)to restore the environmental integrity of the Anacostia Watershed; 
(B)to plan and fund related restoration improvements in the Anacostia Watershed; and 
(C)to assist the Council in achieving its goals through the development and implementation of the Comprehensive Action Plan. 
(c)Anacostia Watershed Council 
(1)EstablishmentThere is established a council, to be known as the Anacostia Watershed Council, to develop, carry out, and provide assistance and recommendations with respect to the Initiative. 
(2)MembershipThe Council shall be composed of— 
(A)the Administrator; 
(B)the Mayor of the District; 
(C)the Governor of the State of Maryland; 
(D)the Governor of the the State of Virginia 
(E)the Secretary of the Interior; 
(F)the Secretary of the Army; and 
(G)the county executives. 
(3)DutiesThe duties of the Council shall be— 
(A)to develop, in accordance with subsection (d), a comprehensive action plan for the Anacostia Watershed; 
(B)to provide financial and technical assistance in accordance with subsection (f); and 
(C)to carry out this subsection. 
(4)Initial meetingNot later than 90 days after the date of enactment of this section, the Administrator shall convene the initial meeting of the Council. 
(5)MeetingsThe Council shall convene— 
(A)as frequently as the Council determines to be necessary during the 1-year period after the date of the initial meeting of the Council to develop the comprehensive action plan; and 
(B)biannually thereafter— 
(i)to assess the status of the comprehensive action plan; and 
(ii)to determine the courses of action for implementing the comprehensive action plan. 
(d)Comprehensive Action Plan 
(1)In generalNot later than 1 year after the date of enactment of this section, the Council, with the input, participation, and cooperation of other stakeholders (including the Anacostia Watershed Restoration Committee), shall develop and make available to the public a 10-year comprehensive action plan to provide for the restoration, protection, and enhancement of the environmental integrity and social and economic benefits of the Anacostia Watershed by promoting— 
(A)watershed planning; 
(B)stormwater management; 
(C)air, water, sediment, biological, bacteriological, and habitat monitoring; 
(D)sustainable development and environmentally-friendly land-use planning; 
(E)ecological restoration; 
(F)economic development and employment opportunities; and 
(G)implementation of a federally-approved plan to control combined sewer overflows into the Anacostia River. 
(2)Other projectsThe comprehensive action plan— 
(A)shall not affect any existing or planned projects or any approved master or sector plans; 
(B)shall not be inconsistent with and shall promote implementation of the requirements of a federally-approved combined sewer long-term control plan; 
(C)shall take into account new technologies and management practices; and 
(D)may be modified, as appropriate, by the Council. 
(3)ObjectivesThe comprehensive action plan shall— 
(A)incorporate, at a minimum, the goals expressed in the Anacostia Watershed Agreement, of— 
(i)significantly reducing pollutant loads (including sediments, toxic pollutants, combined sewer overflows, storm-water discharges, and any other nonpoint inputs and trash), delivered to the Anacostia River and its tributaries to meet water quality standards and goals; 
(ii)restoring and protecting the ecological integrity of the Anacostia River and its tributaries to— 
(I)enhance aquatic diversity; 
(II)increase recreational use; and 
(III)provide for a quality urban fishery; 
(iii)restoring in the Anacostia River and its tributaries the natural range of resident and anadromous fish to historical limits; 
(iv)increasing the natural filtering capacity and habitat diversity of the Anacostia Watershed by significantly increasing the acreage and quality of tidal and nontidal wetland; 
(v) 
(I)protecting and expanding forest cover throughout the Anacostia Watershed; and 
(II)creating a continuous riparian forest buffer adjacent to the streams, wetland, and primary branches of the Anacostia River; and 
(vi)increasing— 
(I)the awareness of citizens and private businesses of their vital role in the cleanup and economic revitalization of the Anacostia Watershed; and 
(II)volunteer and public-private partnership participation in restoration activities for the Anacostia Watershed; 
(B)identify specific targets to be achieved annually for each of fiscal years 2004 through 2013 using the indicators delineated in the Anacostia Watershed Agreement; 
(C)identify specific actions and schedules for meeting the targets identified under subparagraph (B), and for the remediation and prevention of further degradation of the Anacostia Watershed, in terms of— 
(i)the chemical, physical, and biological integrity of water and sediment; 
(ii)native habitats and the indigenous populations of shellfish, fish, macroinvertebrates, and wildlife; 
(iii)appropriate water levels; and 
(iv)recreational and economic activities; 
(D)incorporate environmental management and economic development concepts and programs established under Federal, State, District, regional, bicounty, and local plans and programs that are— 
(i)in effect at the time of development of the comprehensive action plan; and 
(ii)consistent with the goals and targets of the Anacostia Watershed Agreement; 
(E)describe the duties of Federal, State, and local agencies in carrying out activities described in the comprehensive action plan; 
(F)recommend a schedule for adoption by such agencies for carrying out such duties within a reasonable period of time; and 
(G)describe methods, schedules, and amounts for funding of programs, activities, and projects identified in the comprehensive action plan (including the use of Federal, State, District, local, and private sources of funds). 
(H)conform to existing obligations under Federal, State, and District regulations and statutes, and judicial orders and consent decrees, in its description of the duties of Federal, State, District and other agencies, and in its recommended schedule for adopting methods, schedules and funding for programs, activities and projects identified in the comprehensive action plan. 
(4)Public review and comment 
(A)In generalIn cooperation with the Council, the Administrator shall provide for public review and comment on the draft of the comprehensive action plan. 
(B)Public meetingsAt a minimum, the Council shall conduct 1 public meeting in each of the 3 local jurisdictions in the Anacostia Watershed to receive comments on the draft comprehensive action plan. 
(5)Approval by the Administrator 
(A)In generalNot later than 120 days after the date of release of the comprehensive action plan to the public under subparagraph (A), the Administrator, in conjunction with the Council, shall— 
(i)determine whether the comprehensive action plan meets the requirements of this subsection; 
(ii)if the Administrator makes an affirmative determination, approve the comprehensive action plan; and 
(iii)if the Secretary fails to make a determination after 180 days after release of the comprehensive plan, the plan shall be deemed to be approved. 
(B)Effect of approvalUpon approval of the comprehensive action plan under subparagraph (A), the comprehensive plan shall be considered to be an approved management program for the purpose of section 319(h). 
(e)Reporting requirements 
(1)In generalNot later than December 15th of each year, the Council shall submit to the appropriate Committees of Congress a report that— 
(A)describes the status of implementation of all components of the Initiative; and 
(B)certifies that the Initiative is progressing in a balanced manner with respect to all program components, including improved water quality and ecosystem restoration. 
(2)Specific requirementsEach report under paragraph (1) shall describe— 
(A)the progress of the Initiative in meeting the implementation schedule provided by the Council; 
(B)the status of implementation of all components of the Initiative; 
(C)expenditures for the portions of fiscal years covered by the report for implementing the Initiative; and 
(D)accomplishments during the portions of fiscal years covered by the report in achieving the objectives of improved— 
(i)water quality; 
(ii)ecosystem restoration and protection; 
(iii)watershed management; and 
(iv)stormwater management. 
(f)Financial and technical assistance 
(1)In generalIn consultation with the Council, the Administrator may provide financial and technical assistance to eligible entities described in paragraph (2) to carry out projects— 
(A)to conduct research, surveys, studies, modeling work, and technical and supporting work (including demonstration projects) necessary for development of the comprehensive action plan; 
(B)to implement the approved comprehensive action plan; 
(C)to provide interdisciplinary training for environmental researchers, educators, and policymakers; 
(D)to enhance understanding of environmental issues by regional policymakers and the general public; and 
(E)to develop and disseminate educational resources and opportunities for education at all levels. 
(2)Eligible entitiesAn eligible entity referred to in paragraph (1) is— 
(A)a State, regional, or local water pollution control agency or water resources planning agency, the District of Columbia wastewater treatment facility and the District of Columbia stormwater permit administrator; 
(B)an accredited 4-year public or private college or university; or 
(C)a registered nonprofit agency, institution, or organization (including the Washington Metropolitan Council of Governments). 
(3)Cost sharing 
(A)Not more than 75 percent of the cost of carrying out a project described in paragraph (1)— 
(i)shall be provided from funds made available under— 
(I)this section; or 
(II)the Water Resources Development Act 1992 (Public Law 102–580); and 
(B)matching funds to carry out a project described in paragraph (1) may be provided in the form of cash or in-kind contributions (including contributions of real or personal property or service). 
(4)AdministrationThe Administrator may establish such requirements for the administration of assistance under this subsection as the Administrator determines to be appropriate. 
(g)Federal program coordination 
(1)In generalAppropriate financial, scientific, and technical assistance shall be provided for the Initiative and implementation of the plan and the development and implementation of the comprehensive action plan by the Under Secretary or Assistant Secretary or higher level position from each of— 
(A)the Department of the Interior; 
(B)the Department of Agriculture; 
(C)the Department of Commerce; 
(D)the Department of the Army; and 
(E)the Department of Transportation. 
(2)Types of assistanceAssistance provided under paragraph (1) may include assistance relating to— 
(A)the restoration and protection of streams, wetland, grassland, and aquatic and riparian habitats (including assistance through land acquisition and establishment of conservation easements for forest and riparian buffers and wetland); 
(B) 
(i)water quality and flow monitoring; 
(ii)watershed modeling; 
(iii)implementation of combined sewer overflow controls; and 
(iv)stormwater management; 
(C)the use of best management practices, including agricultural best management practices; 
(D)the development of an integrated geographic information system; 
(E)the management of fisheries and other aquatic, wildlife, cultural heritage, and recreational resources; 
(F)the conduct of wildlife species and habitat assessment surveys; 
(G)the development and implementation of resource restoration, development, and conservation programs; 
(H)the management of exotic and invasive species; 
(I)the promotion of environmentally sensitive design practices, including low impact development; and 
(J)the promotion of healthy and diverse economic activity and sustainable development. 
(h)No effect on other authorityNothing in this section shall affect the authority or obligation of a Federal, District, District independent, or State agency provided under other law, judicial order, or regulation. 
(i)Funding 
(1)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2004 through 2013— 
(A)to carry out subsections (b) through (f), $3,000,000; and 
(B)to carry out subsection (g), $5,000,000, of which $1,000,000 shall be used by each of the 5 Federal agencies specified in subparagraphs (A) through (E) of subsection (g)(1). 
(2)Administration costsExcept with respect to funds made available to carry out subsection (b), not more than 10 percent of the funds made available under paragraph (1) for a fiscal year may be used to pay administrative costs incurred in carrying out this section. 
(3)AvailabilityFunds made available under this subsection shall remain available until expended. 
(4)Available fundingNothing in this Act shall require the use of existing appropriations to further the goals of the Comprehensive Action Plan, and nothing in this Act shall result in an expenditure to comply with the Comprehensive Action Plan in the absence of available funds.. 
4.Water infrastructureSection 219(f) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335–337; 114 Stat. 2763A–220–221) is amended: 
(1)by redesignating paragraphs (45) through (70) as paragraphs (46) through (71), respectively; and 
(2)by inserting after paragraph (44) the following: 
 
(45)Washington, District of Columbia$150,000,000 for implementation of a combined sewer overflow long term control plan, Washington, District of Columbia. 
5.Anacostia River environmental restoration and protection program 
(a)EstablishmentThe Secretary of the Army, acting through the Chief of Engineers, shall establish a program to provide environmental assistance to non-Federal interests in the Anacostia River Basin. The assistance shall be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects affecting the Anacostia River, including low-impact development and other projects to alleviate adverse water quality impacts resulting from storm water discharges, sediment and erosion control, protection of eroding shorelines, protection of essential public works, wastewater treatment and related facilities, water supply and related facilities, and beneficial uses of dredged material, and other related projects that may enhance the water quality and living resources of the watershed. 
(b)Cost sharing 
(1)Federal shareExcept as provided in paragraph (2)(B), the Federal share of the total project costs of each local cooperation agreement entered into under this section shall be 75 percent. 
(2)Non-federal share 
(A)In generalThe non-Federal share of the cost of projects under this section shall include lands, easements, rights of way, relocations and disposal areas and may include services up to 100 percent of the non-Federal share. 
(B)Operation and maintenance costsThe non-Federal share of the costs of operation and maintenance of activities carried out under an agreement under this section shall be 100 percent. 
(C)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000. 
 
